                        1 McCormick, Barstow, Sheppard,
                          Wayte & Carruth LLP
                        2 Anthony N. DeMaria, #177894
                          7647 North Fresno Street
                        3 Fresno, California 93720
                          Telephone:     (559) 433-1300
                        4 Facsimile:     (559) 433-2300

                        5 Attorneys for Defendants, DELANO UNION
                          ELEMENTARY SCHOOL DISTRICT,
                        6 ROSALINA RIVERA and ANA RUIZ

                        7
                                                          UNITED STATES DISTRICT COURT
                        8
                                             EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                        9

                       10
                          S.V., a minor, by and through her Guardian ad         Case No. 1:17-CV-00780-LJO-JLT
                       11 Litem, CLAUDIA VALENCIA,
                                                                                STIPULATION AND PROPOSED ORDER
                       12                  Plaintiff,                           TO CONTINUE NON-EXPERT
                                                                                DISCOVERY DATES TO BE
                       13          v.                                           CONCURRENT WITH EXPERT
                                                                                DISCOVERY DATES
                       14 DELANO UNION ELEMENTARY SCHOOL                        (Doc. 60)
                          DISTRICT; ROSALINA RIVERA; ANA
                       15 RUIZ; MICHELLE PELAYO and DOES 1
                          through 100, inclusive,
                       16
                                         Defendants.
                       17

                       18          The parties hereby jointly submit, and stipulate and agree, as follows:
                       19          1.      The parties have diligently engaged in discovery. After extensive interrogatory and
                       20 document production exchanges, the depositions of the plaintiffs were notices. The deposition of

                       21 plaintiff’s mother and guardian took the entirety of a day, resulting in the depositions of S.V. and

                       22 her step-father to be reset for another date and are currently pending (they were set to take place this

                       23 week, but have been continued so that the parties can mediate).

                       24          2.      The plaintiff has taken the deposition of Ms. Pelayo and Superintendent Ms. Rivera.
                       25 Those depositions led the plaintiff attorney to additional names at the District which the plaintiff

                       26 attorney set for deposition this week, but which have been continued out to allow for a mediation.
                       27          3.      The Independent Medical Examination of S.V. had been scheduled for this week, but
                       28 due to its expense, the parties have agreed to move the Independent Medical Examination to a later
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                          STIPULATION AND PROPOSED ORDER TO CONTINUE DISCOVERY
                        1 date in order to allow for the mediation to take place before the expense is occurred.

                        2          4.      The parties had due time within the existing discovery cut off to complete their

                        3 discovery, all of which was properly noticed and pending, but the parties determined after the recent

                        4 depositions and disclosures, that it would be in the best interest of all sides to proceed to a mediation

                        5 now, without incurring significant additional costs (believed to total in excess of $10,000) on

                        6 pending discovery this week, so that the parties can attempt to mediate and put those resources

                        7 towards a resolution of the case which may not be possible if all of those funds are expended before

                        8 the mediation.

                        9          5.      The parties, before submitting this request and stipulation, agreed to use Retired

                       10 Federal Magistrate Stephen Larson as the mediator. The parties and Mr. Larson have agreed on

                       11 April 11, 2019, for the mediation date. In the initial stipulation, the parties advised the Court that

                       12 the mediation would conclude by the end of May, simply to allow for any continuances or calendar

                       13 conflicts that may arise, or if a second session is required. It is the intention of the parties to proceed

                       14 to mediation on April 11, 2019, and if, for some reason, Judge Larson is not available in the month

                       15 of April, the parties intend to find another mediator to hear the case in the month of April.

                       16          6.      The parties believe there is good cause to extend the time for discovery in order to

                       17 allow for a mediation to take place before these expenses are incurred, as the parties were invited to

                       18 request and stipulate in Judge O’Neil’s original order. The parties believe their best opportunity to

                       19 settle this case entirely would be to extend the time for non-expert discovery until after the

                       20 mediation.

                       21          7.      Based upon the magistrate’s prior order, the parties now stipulate and agree that the

                       22 only date that shall be extended is the non-expert disclosure (it is noted that there was a

                       23 typographical error in the original stipulation and proposed order to continue all discovery dates,

                       24 wherein the phrase “non-expert” was inadvertently listed as “new expert” discovery cut off).

                       25          •       Non-expert discovery cut off of May 17, 2019.

                       26          The parties stipulate and agree that non-expert discovery, and expert discovery, shall run
                       27 concurrently and no other dates or deadlines in this case shall be moved.

                       28          ///
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                  2
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                           STIPULATION AND PROPOSED ORDER TO CONTINUE DISCOVERY
                        1         ///

                        2 Dated: March 26, 2019                         McCORMICK, BARSTOW, SHEPPARD,
                                                                            WAYTE & CARRUTH LLP
                        3

                        4

                        5                                          By:        /s/ Anthony N. DeMaria
                                                                                Anthony N. DeMaria
                        6                                           Attorneys for Defendants, DELANO UNION
                                                                      ELEMENTARY SCHOOL DISTRICT,
                        7                                              ROSALINA RIVERA and ANA RUIZ
                        8

                        9
                            Dated: March 26, 2019                          RODRIGUEZ & ASSOCIATES
                       10

                       11
                                                                   By:          /s/ Daniel Rodriguez
                       12                                                         Daniel Rodriguez
                       13                                            Attorneys for Plaintiff, S.V., a minor by and
                                                                     through her GAL, CLAUDIA VALENCIA
                       14

                       15
                            Dated: March 26, 2019
                       16

                       17

                       18                                          By:           /s/ Christopher Hagen
                                                                                   Christopher Hagen
                       19                                          Attorneys for Defendant, MICHELLE PELAYO
                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                      3
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                       STIPULATION AND PROPOSED ORDER TO CONTINUE DISCOVERY
                        1                                               ORDER

                        2         Based upon the stipulation of counsel, the representation of the parties, and the description
                        3 of the mediation pending by the parties, the Court ORDERS:

                        4         1.     All non-expert discovery cut off SHALL be completed no later than May 17, 2019.
                        5

                        6 IT IS SO ORDERED.

                        7
                              Dated:    March 26, 2019                              /s/ Jennifer L. Thurston
                        8                                                   UNITED STATES MAGISTRATE JUDGE

                        9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                              4
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                        STIPULATION AND PROPOSED ORDER TO CONTINUE DISCOVERY
